Citation Nr: 1522529	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative joint disease of the right knee.

2.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left knee.

3.  Entitlement to service connection for a prostate disorder.



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from August 2006 to August 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The RO in Montgomery, Alabama, certified the claim to the Board on appeal.

In his June 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board.  Such a hearing was scheduled for April 2015 at the RO, and in March 2015, the RO sent a letter to the Veteran at his last known address providing the time, date, and place of the hearing.  However, that letter was returned to VA in March 2015, marked as "return to sender, not deliverable as addressed, unable to forward."  Thereafter, the Veteran did not report for his scheduled hearing.  The Board notes that the Veteran has an obligation to assist in the adjudication of his claim in notifying VA of any changes in address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2010 in connection with his claim for service connection for a prostate disorder.  The examiner noted that the Veteran had been diagnosed with prostatitis in service and that his current symptoms included frequent urination and pain with urination.  However, she stated that a prostate examination was normal and did not render any diagnosis.  There was no explanation as to what the current symptoms may be attributed.  In addition, the Veteran has challenged the adequacy of the physical examination.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any urinary symptoms that may be present.

The Veteran was also afforded a VA examination in November 2010 in connection with his claims for his right and left knee disabilities.  In his June 2011 notice of disagreement, the Veteran contended that he has experienced more problems with his knees since that examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the right knee and degenerative joint disease of the left knee.

The Board also notes that the claims file does not contain any treatment records dated since the Veteran's military service.  Thus, on remand, the AOJ should obtain any outstanding, relevant VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a prostate disorder and his service-connected right and left knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.  

2.  After completing the preceding development, the Veteran should be scheduled for a VA examination to ascertain the current severity and manifestations of his service-connected right knee and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.    The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any prostate disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.   

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses associated with the Veteran's current urinary symptoms.  He or she should specifically indicate whether the Veteran has any prostate disorder.  If the examiner determines that there is no current prostate disorder, he or she should provide an explanation as to what the symptoms may be attributed.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to Veteran's military service, to include his symptomatology and prostatitis therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development deemed necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


